The offense is theft of two hogs, and the punishment assessed at two years' confinement in the State Penitentiary.
No statement of facts appears in the record, but we do find two bills of exceptions in the transcript. In the first bill appellant *Page 565 
complains of the State being allowed to prove by Mrs. John Spurger a certain conversation wherein she testified that N. F. Freeman and her husband, John Spurger, had a conversation, not in the presence of appellant, the morning after the alleged theft wherein "Freeman told her husband that he (Freeman) had some hogs and wanted Spurger to sell them for him, that he had been selling some hogs recently, and that they might think it strange if he sold these; and that he would pay him to sell them for him."
The court qualified this bill as follows:
"The court was of the opinion that a conspiracy had been established between the parties mentioned sufficiently to bring the evidence within the rule, and it was properly admitted being acts and declarations of coconspirators before the conspiracy had ended, and being a part of the whole transaction.
"The court does not certify that it was not part of the res gestae as the hogs had not been disposed of at that time."
The bill as qualified shows no error.
Bill of exceptions No. 2 is to the overruling of appellant's request for a peremptory instruction to the jury finding him not guilty on account of the insufficiency of the evidence to support any verdict of guilty.
In the absence of a statement of facts we are unable to review this question, and we can not sustain this bill of exceptions.
Nothing further is called to our attention, and this judgment is therefore affirmed.